Citation Nr: 1527274	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  10-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for cardiovascular disease, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to September 1969, to include service in the Republic of Vietnam from September 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA),  Regional Office (RO), in White River Junction, Vermont, that denied service connection for non-ischemic cardiomyopathy (claimed as ischemic heart disease) and congestive heart failure.

In May 2012, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in July 2012 at which time it was remanded for additional development.  In June 2014, the Board denied the Veteran's claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and in a February 2015 Order, the Court vacated the Board's June 2014 decision and remanded the issue for further development pursuant to a Joint Motion for Vacatur and Remand filed by representatives of the Veteran and VA. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.




REMAND

The Veteran asserts that he has ischemic heart disease as a result of exposure to herbicides during service in the Republic of Vietnam.

The Veteran's service treatment records are negative for any complaints of, or treatments for, heart problems during service.

Following service, an April 1987 private treatment record notes high cholesterol and at risk for coronary artery disease.  In June 2000, a carotid ultrasound revealed mild stenosis of the proximal right internal carotid and severe stenosis of the left carotid artery.  A December 2004 stress test revealed a markedly diminished exercise capacity due to peripheral artery disease, but was negative for inducible ischemia.  An August 2006 treatment record notes increased stenosis of the proximal-to-mid right internal carotid artery suggesting a stenosis in the 60 percent range, and decreased stenosis of the proximal left internal carotid artery, apparently the result of decreased soft plaque long the anterior wall of the proximal internal carotid artery.
 
In March 2007, the Veteran was hospitalized for dyspnea.  An echocardiogram showed moderately decreased left ventricle systolic function with moderate diffuse left ventricle hypokinesis and left ventricular ejection fraction estimated at 40%.  A nuclear exercise stress test showed normal myocardial perfusion and severely abnormal global left ventricle function, with left ventricle ejection fraction at 28 percent.  The diagnosis was nonischemic cardiomyopathy.


In February 2008, the Veteran was hospitalized for severe hypocalcaemia and hypomagnesaemia.  A coronary angiography revealed mild luminal irregularities and significant stenosis of the left external iliac artery.  A left ventriculography revealed left ventricle ejection fraction of 20 percent.  His diagnosis was nonischemic cardiomyopathy.

In March 2008, an echocardiogram showed a left ventricle ejection fraction of 25 percent, without regional wall motion abnormalities.  There was severe diffuse left ventricle hypokinesis.  He was hospitalized for placement of an implantable cardioverter defibrillator.  Upon discharge, he was diagnosed with nonischemic cardiomyopathy. 

A May 2008 Social Security Administration determination noted that the Veteran had carotid stenosis, cerebrovascular accident, transient ischemic attack, and cardiomyopathy.

In the Veteran's April 2010 claim, he stated that he was diagnosed with congestive heart failure and ischemic heart disease.  To date he has had one stroke and two transient ischemic attacks.  

On October 2010 VA examination, the examiner opined that the Veteran has chronic congestive heart failure.

On November 2010 VA examination, the examining cardiologist noted that the Veteran has had atherosclerotic disease diagnosed in the carotids (history of stroke, bilateral carotid disease by Doppler) and the lower extremities (status post femoral artery stenting).  He has also had minimal coronary disease diagnosed on his previous catheterization.  In the examiner's opinion, the Veteran has nonischemic cardiomyopathy on the basis of multiple tests showing severe global left ventricle dysfunction at a time when coronary angiography showed non-significant coronary lesions.  While he technically also has coronary artery disease on the basis of the minimal coronary lesions noted by catheterization, this is not significant or severe enough to have been the cause of his cardiomyopathy.

In September 2011, the Veteran submitted an opinion from Dr. Grambling (dated in 
August 2011), a private physician, which stated that the Veteran did not have ischemic heart disease; he had dilated cardiomyopathy that was diagnosed in January 2008 that was felt to be due to idiopathic hypoparathyroidism.  The Veteran had negative cardiac catheterization for coronary artery disease at the time.  The cardiomyopathy reversed with treatment of the hypoparathyroidism.

During the Veteran's May 2012 Board hearing, he testified that his heart function was down to 10 percent in 2008.  His treatment providers used medications to try to get the heart function up and were able to get it up to 25 percent.

A VA examination report dated in August 2012 shows that there was no history of percutaneous coronary intervention, myocardial infarction, coronary bypass surgery, heart transplant, or implanted cardiac pacemaker.  The examiner noted an implantable cardioverter defibrillator but opined that it is not as likely as not that the Veteran's implantable cardioverter defibrillator was due to ischemic heart disease.  The examiner opined that the Veteran had chronic congestive heart failure, and that there was evidence of cardiac hypertrophy or dilation.  It was opined that the Veteran did not have ischemic heart disease.  The examiner reasoned that, despite the presence of significant peripheral vascular disease the course of events and medical findings are consistent with a diagnosis of nonischemic cardiomyopathy.  The examiner concluded that it was not likely that cardiovascular disease was related to service.

In the February 2015 Joint Motion for Vacatur and Remand, the parties determined that sufficient consideration had not been given to an August 2011 private medical opinion from Dr. Grambling suggesting that while the Veteran did not have ischemic heart disease (which would have entitled him to presumptive service connection based upon his in-service exposure to herbicides), he did have a diagnosis of cardiomyopathy caused by idiopathic hypoparathyroidism; and that there was at least a 50 percent probability that this could be related to Agent Orange exposure.  The Board was directed to consider this evidence and determine whether a new medical opinion was warranted for service connection due to herbicide
exposure on a direct basis.
The Board has considered the opinion of Dr. Grambling that the Veteran's cardiomyopathy was caused by idiopathic hypoparathyroidism; and that there was at least a 50 percent probability that this could be related to Agent Orange exposure.  However, this opinion is inadequate, as the use of the term "could" above is speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).

Nevertheless, the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  In light of the foregoing, the possible theory of entitlement based upon direct causation of hypoparathyroidism has been raised.  As such, the Board finds that an opinion should be obtained as to whether the Veteran's hypoparathyroidism (which was said to have caused the cardiomyopathy) was etiologically related to exposure to herbicides in service.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.  

2.  The agency of original jurisdiction shall have the claims file reviewed by a VA board certified cardiologist (if available, otherwise another physician) so as to determine the precise nature and etiology of his asserted cardiovascular disease.  If an examination is deemed necessary to provide an opinion, one should be scheduled.  A discussion of the Veteran's documented medical history and assertions shall also be included. 

The examiner is specifically requested to provide an opinion as to whether it is at least as likely as not that any cardiovascular disease, including hypoparathyroidism (which was said to have caused his cardiomyopathy) is etiologically related to service, including his presumed exposure to herbicides in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for such must be provided.

The absence of evidence of treatment for hypoparathyroidism in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  The August 2011 opinion of Dr. Grambling and May 2015 report by V. Cassano, M.D. should be discussed.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is 

so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claim addressing each possible theory of entitlement.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

